Citation Nr: 0112889	
Decision Date: 05/07/01    Archive Date: 05/15/01	

DOCKET NO.  92-24 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
April 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  In November 1995, the Board issued a decision 
denying service connection for a psychiatric disability and a 
skin disability.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In this appeal, he limited his argument to the psychiatric 
disorder.  Accordingly, the Court deemed the claim of service 
connection for a skin condition to be abandoned.  See 
Bucklinger v. Brown, 5 Vet. App. 435 (1993).  As a result, 
the claim of entitlement to service connection for a skin 
disability is not before the VA at this time.  

In March 1998, the Court vacated and remanded the issue of 
entitlement to service connection for a psychiatric 
disability to the Board.  In February 1999, the Board 
remanded this case to the RO for additional development.  
Additional development was performed.  Notwithstanding, the 
Board determined that an independent medical opinion was 
warranted.  This independent medical opinion was submitted to 
the Board in December 2000.  A copy of this medical report 
was submitted to both the veteran and his representative.  
The veteran's representative submitted additional written 
argument in March 2001.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the VA has fulfilled the duty to assist the 
veteran in the development of all facts pertinent to the 
claim of entitlement to service connection for an acquired 
psychiatric disorder under both the new and old criteria for 
the evaluation of claims.  

2.  The veteran does not have an  acquired psychiatric 
disability which had its onset  in service, was manifested 
within one year thereafter, or is otherwise related to 
service.  


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by service and its incurrence during service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1111, 1112, 1153, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.309(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The veteran served in the United States Navy from 
December 1990 to April 1991.  No psychiatric disorder was 
noted during his August 1990 entrance examination.  Service 
medical records reveal that the veteran was seen for a 
complaint of shoulder pain in December 1990.  At that time, 
he denied any suicidal ideation.  In April 1991, he was 
examined by a ship's doctor because of concerns about 
depression and suicidal ideation.  He reported a history of 
"periods of depression since high school" with no clear 
precipitating factors.  He also reported an increase in 
frequency of depression since boot camp.  The assessment 
noted a long-standing major depression.  

Shortly thereafter, the veteran attempted suicide by cutting 
his wrists superficially.  During a follow-up examination, he 
was diagnosed with depression, an adjustment disorder, and a 
personality disorder.  Another examiner stated that the 
motivation for the suicide gesture was uncertain, but that it 
now appeared that the veteran's primary focus was "getting 
off the ship and out of [the] Navy."  He was admitted to a 
VA Medical Center (VAMC) in Long Beach, California, in 
April 1991, for a discharge examination.  He was diagnosed 
with an adjustment disorder with depressed mood and a 
personality disorder, not otherwise specified.  
Administrative separation from the Navy and long term 
psychotherapy was recommended.  

Following discharge from active service, the veteran filed a 
claim for service connection for a psychiatric disability.  
In June 1991, a physician at the Henry Ford Hospital 
indicated that, to his knowledge, the veteran had not been 
treated for any psychiatric disability.  In an August 1991 VA 
examination, the veteran complained that he did not sleep 
well and suffered from nightmares, anxiety, and nervousness.  
Following a psychiatric evaluation, he was diagnosed with a 
dysthymic reaction and an adjustment problem.  

In order to assist the veteran with development of his claim, 
the Board remanded this case in March 1994 for a VA 
psychiatric evaluation.  In January 1995, two psychiatrists 
examined him.  He was diagnosed with an anxiety state with 
panic attacks without agoraphobia.  The psychiatrists were of 
the opinion that the veteran's current panic condition was 
not related to the psychiatric condition diagnosed in 
service.  

In November 1995, the Board denied the claim of service 
connection for a psychiatric disability.  The veteran 
appealed this case to the Court.  Before the Court, the 
veteran contended that service connection should be granted 
for an adjustment disorder for the period of time following 
his discharge that he suffered from this disorder.  The 
veteran's representative argued that although one of the 
conditions diagnosed in service (the adjustment disorder) may 
not currently exist, the veteran filed his claim for service 
connection for a "psychiatric disorder" immediately 
following his discharge from service.  He urged the VA to 
construe "current disability" to mean the disability that 
existed at the time the claim was filed with the RO.  

In response to the above, the VA General Counsel (General 
Counsel) responded by conceding that the issue of entitlement 
to service connection for an adjustment disorder was 
reasonably raised by the veteran, but never addressed by the 
Board.  It was indicated that the VA had failed to give 
proper consideration to other diagnoses of record and to 
provide an adequate statement of reasons or bases for 
concluding that the veteran's inservice disability resolved 
without residual disability.  Finally, the General Counsel 
noted that the 1995 report of the two VA psychiatrists 
appeared to include findings inconsistent with the record.  

In March 1998, the Court noted that the Board had relied 
primarily on the veteran's separation examination.  This 
report found, among other things, that the veteran suffered 
from a personality disorder.  The Court stated that the same 
separation examination also diagnosed the veteran with an 
adjustment disorder with depressed mood.  The Court then 
noted that an adjustment disorder was a ratable disability.  
However, the Board had never discussed the adjustment 
disorder.  

The Court also found that the Board had failed to provide an 
adequate statement of reasons and bases for its conclusion 
that any psychiatric disability that the veteran sustained in 
service was acute and transitory and resolved without 
residual disability.  The Court also found that the evidence 
of record, which includes an August 1991 diagnosis of a 
dysthymic reaction and an adjustment problem, did not support 
the Board's conclusion.  The Court concluded that on remand, 
the Board must provide a more adequate statement of reasons 
and bases for its findings and conclusions.  

In February 1999, the Board remanded this case to the RO for 
additional development.  In March 1999, the RO contacted the 
veteran and requested the complete names and addresses of all 
doctors and medical facilities that had treated him for the 
disability at issue.  It was also requested that medical 
records from the Henry Ford Hospital also be provided.  

In April 1999, the veteran provided additional information 
regarding treatment of his psychiatric disability.  That 
month, the veteran also noted that additional medical 
evidence would be provided by May 1999, for all psychiatric 
treatment since October 1994.  

Both the veteran and the RO obtained additional medical 
records.  These records have been associated with the 
veteran's claims file.  In October 1996, the veteran was 
treated for a major depressive disorder, a single episode, in 
full remission.  At that time, the veteran stated that he 
would have killed himself in the service as he felt that this 
was the only way that he would ever get out of his situation 
with the Navy.  

At the time of a May 1999 examination by David Vila, M.D., 
the veteran noted a history of anxiety.  The veteran 
indicated severe depression since 1991 when he was in the 
Navy.  He also indicated no gross psychiatric pathology noted 
throughout his schooling prior to his active service.  
Psychiatric evaluation indicated a current major depression.  
The examiner noted that in looking through the paperwork that 
had been given to him and the evaluations of record, the 
veteran had been diagnosed with an adjustment disorder with 
depressed mood.  In the opinion of the evaluator, the veteran 
was seen as though he had further, more severe symptoms other 
than an adjustment reaction.  In the opinion of the 
evaluator, this was more of a major depressive episode than 
an adjustment disorder with a depressed mood.  In the 
evaluator's opinion, he would diagnose the veteran with a 
more conclusive diagnosis of a major depression (which is now 
recurrent) as well as a panic disorder with mild agoraphobia.  
It was stated that both probably did occur (and it is 
feasible that it did start to occur) while he was in the 
Navy.  A personality disorder was also indicated.  

In an August 1999 VA examination, the veteran noted that he 
was depressed all the time for the last four or five years 
without any change, feeling both helpless and hopeless.  
Psychiatric evaluation indicated a panic disorder with 
agoraphobia and dysthymia.  A personality disorder was also 
indicated.  The examiner stated, in pertinent part, that the 
veteran meets the criteria for a panic disorder and the 
criteria for a dysthymic disorder as he was depressed for 
more than two years and having sleep problems, a change of 
weight, and feelings of helplessness and worthlessness.  The 
veteran met the criteria for a panic disorder as he was 
having unexpected panic attacks and was worried about panic 
attacks.  It was also indicated the veteran could not work 
because of his panic attacks.  The examiner specifically 
excluded an adjustment disorder.  

The examiner stated, in pertinent part, that the veteran 
never had an adjustment disorder.  Agoraphobia not related to 
his inservice experience was noted.  It was stated that he 
had social and occupational problems prior to going into the 
service as he had four jobs prior and was in two 
relationships prior to going into the service.  It was noted 
the veteran had difficulty adjusting to any situation as he 
has indicated problems in high school, jobs, and in the 
service.  However, the veteran did not meet the full criteria 
for an adjustment disorder.  It was also indicated that the 
veteran, while talking about nightmares and flashbacks, did 
not meet the criteria for post-traumatic stress disorder 
(PTSD) as he was not in any situation where he was acquainted 
with death or serious injury.  A personality disorder was 
diagnosed as the veteran had problems with interpersonal 
relationships and had suicidal gestures (as well as problems 
with his employment).  At this time, it was noted that the 
veteran's claims folder was reviewed in detail.  

In September 1999, in order to assist the veteran in the 
development of his claim, the RO returned this examination 
report to the veteran and requested additional information 
from the evaluator of August 1999.  Specifically, the 
question was raised as to whether the veteran's panic 
disorder was related to his service experience.  In a 
December 1999 response, the examiner specifically noted the 
question posed by the RO in September 1999.  The examiner 
stated, in pertinent part, that his panic disorder was not 
likely related to his service experience.  It was also 
indicated that his attempted suicide (cutting of his wrists) 
was to get out of the United States Navy and was not due to 
depression.  

In December 1999, in a second effort to assist the veteran in 
the development of his claim, the RO once again referred the 
case back to the examiner.  Referring to the Board's remand, 
the examiner was asked to indicate whether the diagnosis of 
dysthymia was related to his service.  In a March 2000 
response, the examiner specifically noted the question posed 
by the RO in December 1999.  The examiner stated that he had 
reviewed his examination and opinion again and had come to 
the conclusion that the veteran's diagnosis of dysthymia was 
not related to his inservice findings as his condition 
started four years after his discharge from service.  The 
examiner stated that he had "no doubt about his opinion."  

The veteran's representative prepared written argument in 
June and August 2000.  In August 2000, it was contended that 
the medical finding was flawed and that the addendum was 
accomplished "without the claims folder."  In this regard, 
the Board must note that the VA examination of August 1999 
specifically notes that the examiner did review the claims 
folder.  

In order to fully assist the veteran in the development of 
his claim, the Board determined that an independent medical 
expert opinion was warranted.  In November 2000, the Board 
prepared a detailed history of the veteran's psychiatric 
disability, including medical evidence that supported and 
refuted the veteran's claim.  The examiner was asked to 
furnish an opinion with respect to the following questions:  

What is/are the correct current 
psychiatric diagnosis(es)?  Is it at 
least as likely as not that the veteran 
currently has an adjustment disorder or 
other chronic psychiatric disability 
which had its onset in service or is 
otherwise related thereto?  

In a November 2000 response, the Board received a medical 
opinion from an independent medical expert, a professor of 
psychiatry at the University of Massachusetts Medical School 
in Worcester, Massachusetts.  The professor noted a detailed 
review of the record along with the diagnoses and medical 
evidence cited above.  A detailed review of the veteran's 
case is indicated.  Regarding the first question of what 
is/are the correct current psychiatric diagnoses for the 
veteran, the independent medical expert indicated that there 
had been anxiety disorders diagnosed.  These included a panic 
disorder without agoraphobia, a panic disorder with 
agoraphobia, and a generalized anxiety disorder.  It was 
noted that while the data to support these various disorders 
changes over time, the medical records reviewed would support 
an anxiety disorder diagnosis.  Second, throughout the 
veteran's medical history, there had been a diagnosis of a 
mood disorder, varying between a major depressive disorder 
and a dysthymic disorder.  A subsidiary diagnosis that 
relates to the mood disorder was indicated to be an 
adjustment disorder diagnosed with depressed mood.  All three 
diagnoses indicate that there was a depressed component to 
the veteran's presentation.  

The physician stated that there was clearly an anxiety 
component and clearly a depressed component associated with 
the veteran.  It was noted that an individual with a major 
depressive disorder (generally considered to be more severe 
than an adjustment disorder with a depressed mood) may be 
able to function at full capacity, despite the diagnosis of a 
major depressive disorder.  On the other hand, a person with 
an adjustment disorder diagnosis may be incapacitated for 
considerably more sustained periods than an individual with a 
major depressive disorder diagnosis.  Based on the data 
supplied, it was found that a "definitive diagnosis [was] 
not possible."  It was, however, possible to indicate that 
the psychiatric diagnoses have a component of an anxiety 
disorder, components of a mood disorder, and components of a 
personality disorder.  

With regard to the second question raised by the Board 
(whether it is at least as likely as not that the veteran 
currently has an adjustment disorder or other chronic 
psychiatric disability which had its onset in service or was 
otherwise related thereto), the professor responded that 
based on the materials reviewed, despite the veteran having 
anxiety symptoms, mood symptoms, and a dysfunctional enough 
fixed set of personality traits to qualify him for a 
personality disorder, there was insufficient evidence to 
document that he has a disability.  His Global Assessment of 
Functioning (GAF) scores did not indicate that his 
psychiatric symptoms were rendering him disabled.  It was 
noted that throughout the years in which psychiatrists have 
assigned GAF scores, with one exception, the veteran has been 
assigned to functional levels between mild symptoms, to no 
symptoms, to even superior functioning.  Based on this 
record, the question as to whether or not a chronic 
psychiatric disability had its onset in the service or is 
otherwise related to it is moot, since the evidence "fails 
to indicate that there is a chronic psychiatric disability at 
all."  

In summary, the medical expert indicated that while the 
veteran has psychiatric symptoms, including anxiety symptoms, 
depressive symptoms and a maladaptive personality trait that 
may well benefit some psychiatric treatment, he did not meet, 
according to the record, the criteria for having a 
psychiatric disorder.  The examiner stated, in pertinent 
part:  

These facts, however, in and of 
themselves, do not mean that a person has 
a psychiatric disability.  The measure of 
that is the degree to which symptoms 
affect functioning.  The records, based 
particularly on the assignment of GAF 
scores, do not substantiate that [the 
veteran's] psychiatric symptoms cause him 
to be disabled.  There is, therefore, no 
question as to whether or not his 
psychiatric disabled state is related to 
his time in the service since the data 
fails to substantiate a current 
psychiatric disabled state, or a 
psychiatric disabled state through most 
of the past 10 years.  

In January 2001, the veteran requested a copy of the medical 
opinion cited above.  The Board provided the veteran with 
this independent medical opinion that month.  The independent 
medical opinion was also supplied to the veteran's 
representative.  The veteran's representative submitted 
written argument in March 2001. 
 

II.  The Duty to Assist

Concerning the case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board has considered in great detail the issue of whether 
the Veterans Claims Assistance Act (VCAA) provides a basis to 
remand this case to the RO for additional development.  In 
this regard, the Board must note the extensive development 
performed by the RO including, but not limited to, numerous 
VA examinations, extensive efforts to obtain medical records 
cited by the veteran in support of his claim over many years, 
two remands of the case by the Board, and an independent 
medical opinion.  All reasonable efforts have been undertaken 
to obtain relevant service, private, and VA records that have 
been identified.  The Board must note the extensive records 
obtained by both the RO and the veteran regarding this claim.  
As a result, it is the specific finding of the Board that no 
further medical information is required in order to 
adjudicate this claim.

Regarding the VCAA, the Board finds that the VA has notified 
the veteran and his representative of any information and 
evidence needed to substantiate and complete this claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has been 
notified during the long history of this case both before the 
Board and the Court regarding the evidence needed to 
substantiate and complete this claim.  Moreover, he was 
informed in several letters that he needed to tell VA where 
he had received treatment for his psychiatric disability so 
that records could be requested.  Thus, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC, SSOCs, and letters, as well as the 
briefs of the General Counsel and the decision of the Court 
in this case, more than complies with VA's notification 
requirements under the VCAA.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
This case was remanded in 1994 and 1999 for additional 
development and the RO complied with all instructions.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records identified by the veteran and he was 
effectively informed in various letters what records the RO 
was requesting.

The Board has considered the Court's recent decision in 
Holliday v. Principi, No. 99-1788 ( U.S. Vet. App. Feb. 22, 
2001), and whether this decision provides a basis to remand 
this case once again for additional development.  The Board 
has also considered whether it should delay the adjudication 
of this case and wait for VA regulations to be published 
regarding the VCAA.  In this regard, the Board must note that 
it has remanded this case on several occasions in order to 
assist the veteran in the development of his claim.  Further, 
the Board specifically finds that the VA has exceeded the 
standards of the VCAA by providing the veteran extensive 
development in his case, including, but not limited to, 
numerous VA evaluations, an independent medical expert 
opinion, and extensive development.  In this regard, it is 
important to note that while the veteran's representative has 
criticized several of the opinions cited above, the veteran's 
representative has not requested this case be remanded to the 
RO for additional development. Accordingly, the Board will 
proceed with the adjudication of the veteran's case. 
 

III.  Entitlement to Service Connection for an Acquired 
Psychiatric Disability

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  A psychosis, such as major depression, will be 
presumed to have been incurred during service if it is 
manifested to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307 and 3.309(a) (2000).  As 
stated by the Court, a "determination of service connection 
requires a finding of the existence of a current disability 
and a determination or relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 308, 314 (1993).

A veteran will be presumed to be in sound condition "except 
as to defects, infirmities, or other disorders noted at the 
time of examination, acceptance, and enrollment, or when 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111 (West 
1991).  In this case, no psychiatric disorder was noted 
during his August 1990 entrance examination.  As a result, 
based on this finding, the Board finds that the veteran is 
entitled to the presumption of soundness with regard to his 
psychiatric status during service.  

While the veteran received treatment for psychiatric symptoms 
during service, including an alleged suicide attempt, the 
critical issue in this case is whether he acquired a 
psychiatric disability either during service or immediately 
following service, or whether he has a chronic psychiatric 
disorder which is related thereto. With regard to the 
veteran's own contention that he has a psychiatric disability 
caused by his active service, the record does not reveal that 
he possesses any medical expertise and he has not claimed 
such expertise.  As a result, the veteran is not competent to 
provide a medical opinion as to the etiology of his own 
psychiatric disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In support of the veteran's contention that he had an 
acquired psychiatric disability during his active service are 
service medical records showing that he was treated for 
psychiatric complaints and ultimately discharged from service 
with a diagnosis of an adjustment disorder with depressed 
mood and a personality disorder, as well the May 1999 
examination and opinion by Dr. Vila.  Dr. Vila reached the 
conclusion that the inservice symptoms reported by the 
veteran represented manifestations of a major depressive 
illness, a panic disorder, and a personality disorder.

The record includes much evidence, however, that is adverse 
to his claim. Two VA physicians who examined the veteran in 
January 1995 concluded that his panic state was not related 
to service. The VA psychiatrist who examined the veteran in 
August 1999, ruled out the existence of an adjustment 
disorder. He agreed that the veteran had a panic disorder, 
but also found that it was not related to his period of 
military service. He further concluded that the veteran's 
attempted suicide in service was a way of getting out of 
service, not representative of depression, and further held 
that the veteran had dysthymia which had begun four years 
after his separation from service.

As set forth in greater detail above, an independent 
university professor in psychiatry, after reviewing the 
entire record, concluded that the veteran had manifested 
anxiety and depressive symptoms and maladaptive personality 
traits, but did not have "a chronic disability at all." 

In written argument prepared by the veteran's representative 
in August 2001, it is contended that the independent medical 
expert raised his medical opinion without any clinical 
testing of record.  However, the independent medical expert 
was able to review, in detail, the long history of this case, 
including numerous psychiatric evaluations.  It is indicated 
that the independent medical expert based his whole opinion 
on DSM-IV.  Based on a review of this medical opinion, the 
Board finds no such basis to determine that the "whole 
opinion" is based on DSM-IV.  The independent medical 
opinion is based on a complete review of the medical evidence 
of record, including, but not limited to, medical evidence 
that supports the veteran's contentions.  

The Board finds that the medical evidence of record, 
including, but not limited to, the independent medical 
opinion of December 2000 and the VA examination report of 
August 1999 (along with the associated addendums of 
December 1999 and March 2000), support the conclusion that 
the veteran does not have an acquired psychiatric disability, 
however diagnosed, which had its onset in or is otherwise 
related to his active service.  

In the Court's determination of March 1998, it was noted that 
the Board never discussed the adjustment disorder.  In this 
case, the Board has considered the issue of whether the 
veteran currently has or in the past did have an acquired 
psychiatric disability during his active service or 
thereafter.  The Board has given great probative weight to 
the evidence, including (but not limited to) the medical 
opinion of March 2000 (which concluded that the diagnosis of 
dysthymia is not related to his inservice findings as his 
condition started four years after his discharge from active 
service), the independent medical opinion of December 2000 
(which failed to find the veteran currently has a psychiatric 
disability), and the service medical records (which initially 
placed into question whether the veteran actually had a 
psychiatric disability and implies that the veteran was 
looking for a basis to leave the military), which supports 
the determination that the veteran did not acquire a chronic 
psychiatric disability during his active service.  This 
determination would include an adjustment disorder and any 
and all other possible psychiatric disabilities.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are an appropriate 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim. Thus, the claim must be 
denied. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107(a); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309(a). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals







